                                   Case 2:18-cv-00214-TLN-AC Document 27 Filed 07/21/21 Page 1 of 4



                        1   OGNIAN A. GAVRILOV, ESQ. (258583)
                            GREGORY P. O’DEA, ESQ. (110966)
                        2   GAVRILOV & BROOKS
                            2315 Capitol Avenue
                        3   Sacramento, CA 95816
                            Phone:      (916) 504-0529
                        4   Facsimile: (916) 727-6877
                            ognian@gavrilovlaw.com
                        5

                        6   Attorney for Plaintiff and Cross-Defendant
                            ROMEO & JULIETTE, INC.
                        7

                        8                                UNITED STATES DISTRICT COURT
                        9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                       10
                            ROMEO & JULIETTE, INC., a California         Case No. 2:18-cv-00214-TLN-AC
Sacramento, CA 95816
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                            Corporation,
                       12                                                JOINT STIPULATION AND ORDER TO
                                           Plaintiff,                    MODIFY SCHEDULING ORDER TO
                       13                                                CONTINUE ALL DATES DUE TO
                            v.                                           CORONAVIRUS
                       14
                            KEN WU, an individual,
                       15

                       16                  Defendant.
                                                                         Complaint Filed:          January 30, 2018
                       17   KEN WU, an individual,                       Answer Filed:             March 19, 2018
                       18                                                Counterclaim Filed:       March 19, 2018
                                           Cross-Complainant,            Answer to Counterclaim:   April 9, 2018
                       19                                                Trial Date:               Not Applicable
                            v.
                       20
                            ROMEO & JULIETTE, INC., a California
                       21   Corporation, and DOES 1-25, inclusive,
                       22
                                           Cross-Defendants.
                       23

                       24

                       25

                       26

                       27

                       28
                                                                        1
                                 JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                   Case 2:18-cv-00214-TLN-AC Document 27 Filed 07/21/21 Page 2 of 4



                        1          TO THE COURT:

                        2          Plaintiff/Cross-Defendant ROMEO & JULIETTE, INC. (“plaintiff”) and Defendant/Cross-

                        3   Complainant KEN WU (“defendant”) hereby submit this Stipulation and [Proposed] Order to the

                        4   Court for approval.

                        5          WHEREAS, the deadline to complete non-expert discovery is August 9, 2021;

                        6          WHEREAS, the designation of expert witnesses in this matter is presently set for September 9,

                        7   2021, with any supplemental designation due 20 days later;

                        8          WHEREAS, the deadline to file dispositive motions is January 7, 2022;

                        9          WHEREAS, the parties deferred multiple depositions due to the pandemic and the public

                       10   health emergency in effect in the State of California and the County of Sacramento which required
Sacramento, CA 95816




                            people to avoid congregating and to avoid non-essential travel and business;
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                       12          WHEREAS, conditions of the pandemic have significantly improved over the past month and

                       13   the State of California and the County of Sacramento have revised the public health orders to permit

                       14   the resumption of most activities;

                       15          WHEREAS. the parties seek to now complete multiple depositions and the depositions are in

                       16   the process of being set by the parties;

                       17          WHEREAS, no trial date has yet been set in this matter;

                       18          WHEREAS, the parties have met and conferred and hereby stipulate and agree that a

                       19   continuance of all dates for 90 days will allow time for the parties to take and complete the multiple

                       20   depositions that had been deferred due to the pandemic conditions;

                       21          WHEREFORE, the parties hereby stipulate, and respectfully ask the Court to modify the

                       22   Scheduling Order by continuing all dates, including the expert and non-expert discovery cut offs, the

                       23   filing deadline for dispositive motions, by 90 days, and without prejudice to requesting an additional

                       24   extension of these dates should the public health emergency so require. The parties will file a Joint

                       25   Notice of Trial Readiness not later than 30 days after receiving the Court’s ruling(s) on the last filed

                       26   dispositive motion. If the parties do not intend to file dispositive motions, the parties will file a Joint

                       27   Notice of Trial Readiness not later than 120 days after the close of discovery and the notice shall

                       28   include statements of intent to forego the filing of dispositive motions. After review of the parties’
                                                                       2
                                JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                   Case 2:18-cv-00214-TLN-AC Document 27 Filed 07/21/21 Page 3 of 4



                        1   Joint Notice of Trial Readiness, the Court will issue an order that sets forth dates for a Final Pretrial

                        2   Conference and Trial.

                        3

                        4          IT IS SO STIPULATED.

                        5

                        6   Dated: July 21, 2021                   GAVRILOV & BROOKS

                        7
                                                                           By /s/ Gregory P. O’Dea
                        8                                                  GREGORY P. O’DEA
                                                                           Attorneys for Plaintiff/Cross-Defendant
                        9
                                                                           ROMEO & JULIETTE, INC.
                       10
Sacramento, CA 95816
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                       12   Dated: July 21, 2021                           ELLIS LAW GROUP, LLC
                       13

                       14                                                  By /s/ Mark E. Ellis
                                                                           Attorneys for Defendant/Cross-Complainant
                       15                                                  KEN WU
                       16

                       17                                                    ORDER

                       18

                       19          Pursuant to the stipulation of the parties, all the deadlines previously set by the Court in this

                       20   case, including the non-expert and expert discovery cut off, expert disclosures and deadline for filing

                       21   dispositive motions, are hereby extended by 180 days. The parties will file a Joint Notice of Trial

                       22   Readiness not later than 30 days after receiving the Court’s ruling(s) on the last filed dispositive

                       23   motion. If the parties do not intend to file dispositive motions, the parties will file a Joint Notice of

                       24   Trial Readiness not later than 120 days after the close of discovery and the notice shall include

                       25   statements of intent to forego the filing of dispositive motions. After review of the parties’ Joint

                       26   Notice of Trial Readiness, the Court will issue an order that sets forth dates for a Final Pretrial

                       27   Conference and Trial.

                       28
                                                                       3
                                JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                  Case 2:18-cv-00214-TLN-AC Document 27 Filed 07/21/21 Page 4 of 4



                        1         IT IS SO ORDERED.

                        2

                        3   DATED: July 21, 2021
                                                                             Troy L. Nunley
                        4                                                    United States District Judge
                        5

                        6

                        7

                        8

                        9

                       10
Sacramento, CA 95816
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                      4
                               JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
